Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to Applicant’s communication received on December 29, 2017, wherein claims 1-13 are currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends or in other words that it shall not conceivably be infringed by anything which would not also infringe the basic claim.  See MPEP 608.01(n) Section III.
describing the capability of the instructions, not a recitation of actual execution resulting in active steps.  Since no active steps are recited, claim 12 (drawn to the computer program stored in a computer readable storage medium) and claim 13 (drawn to an electronic device) would not be infringed by the mere possession of the medium that would infringe claims 12 and 13.  As a result claims 12 and 13 are in improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention presented in claims 1 and 8-13 are directed to an abstract idea without significantly more. The claim(s) recite(s) accessing/obtaining data/information, data analysis to determine more data, further data manipulation (via general data manipulation and using mathematical concepts), and providing/displaying this determined data. The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of (independent claim 1 and claims 12 and 13) acquiring state information of a target vehicle; and determining an event type of the target vehicle according to the state information and a trained convolutional neural network, the event type being any of the following types: a crash event, a near crash event and a baseline event, under the broadest reasonable interpretation, covers methods of comparing and organizing data/information (and organizing human activity – information analysis through observation and decision making) and mathematical concepts (convolutional networks general basic analysis are layer of mathematical concepts and are mathematical models) but for the recitation of generic components and/or generic computer components.  That is, but for the recitation of, for example, “vehicle,” “network,” “processor,” “processing,” “sensors,” “graphical user interfaces 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (networks, processors, sensors, graphical user interfaces, memories, storage media, etc.,) which are recited at a high level of generality, i.e., as generic networks, processors, sensors, graphical user interfaces, memories, storage media, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic network/servers, networks, processors, sensors, graphical user interfaces, memories, storage media, etc., limitations/terms are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components. This includes using machine learning models in a “apply it” fashion as the Applicant has done with just simply applying/stating that a convolutional neural network is used (without more).  It is not enough, however, to merely improve abstract processes by invoking a computer/algorithm/model merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably, etc., —does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims 8-11 further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims further state gathering/obtaining/etc., information and using information analysis and manipulation of the information while using mathematical concepts to make determinations, and providing/displaying this determined data/information for further analysis and determinations/decisions. The claimed invention further uses mathematical numerations and concepts/steps to analyze and determine further information/data (e.g. speed, accelerations, etc., and merging/aggregating/combining information).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data (mental processes); and further geared towards mathematical relationships (as discussed in the claims and the specification).
The limitations of (claim 8) wherein the state information of the vehicle comprises: speed, acceleration in the X direction, acceleration in the Y direction, acceleration in the Z direction, 21 4999365-11NNNEU-PT002 angular speed in the X direction, angular speed in the Y direction and angular speed in the Z direction [just claim 9) wherein the step of determining an event type of the target vehicle according to the state information and a trained convolutional neural network, comprises: preprocessing the state information; and determining an event type of the target vehicle according to the preprocessed state information and a trained convolutional neural network [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely manipulates a known type of abstract data/information, analyzes and manipulates this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and uses general mathematical models where the ML models are simple stated in an “apply it” fashion without more]; (claim 10) wherein the state information is the time series data from different sensors recorded according to time; the step of preprocessing the state information comprises: merging the time series data from different sensors recorded according to time, based on timestamps [mental processes and mathematical concepts – manipulates gathered  known type of abstract data/information, analyzes and manipulates this known type of data/information; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and uses general mathematical models where the ML models are simple stated in an “apply it” fashion without more]; (claim 11) when the event type of the target vehicle is the near crash event, outputting alerting information; and when the event type of the target vehicle is the crash event, outputting alarm information [analyzing gathered  known type of abstract data/information, manipulates data/information; and provides the data/information via notifications using generic components/devices/etc., - merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental processes) and uses general mathematical 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (networks, processors, sensors, graphical user interfaces, memories, storage media, etc.,) which are recited at a high level of generality, i.e., as generic networks, processors, sensors, graphical user interfaces, memories, storage media, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (mental processes and mathematical concepts) involving simple information exchange. Carrying out abstract processes that fall in the mental processes and mathematical concepts groupings and involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably, etc., —does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


Additionally, Claims 12 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because Applicant has claimed a computer readable medium which could reasonably comprise a transitory propagating signal per se. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989).The broadest reasonable per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. Here, Applicant has claimed a computer readable medium, and the specification is silent on whether this medium is explicitly non-transitory medium. Therefore, given the broadest reasonable interpretation of the claim, the recited computer readable medium could be interpreted as a transitory propagating signal per se. As such, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). 
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.


  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 9, and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lakshamanan et al., (US 2018/0300964).
As per claim 1, Lakshamanan discloses a method for detecting vehicle crashes (¶¶ 0018, 0022 [vehicle sensors (for detection)], 0026-0029 [vehicle…minimize…vehicle accident damage…sensors…collision avoidance…post collision system…post collision logic (in all discusses the claimed detecting system concerning accidents and collision – avoidance, minimizing damage, and post collision)]), comprising: 
acquiring state information of a target vehicle (reference is regarding using vehicle sensors/sensing abilities to monitor vehicle conditions in real-time; see citations above and also see, for example ¶¶ 0022-0029, 0200-0201 [monitoring vehicles in real-time (state information of the vehicle is always monitored) to avoid collisions and if collision in unavoidable to minimize damage, and post-collision the determining state of the vehicle; post-collision response can be configured based on internal and external sensor data that is gathered before, during, and after the collision…damage and injury assessment can be performed based on the gathered sensor data and a machine learning model 
determining an event type of the target vehicle according to the state information and a trained convolutional neural network, the event type being any of the following types: a crash event, a near crash event and a baseline event (¶¶ 0147 [training a convolutional neural network (CNN)], 0158-0160 [discusses what a CNN is and training and deploying], 0163-0166+ [more discussion on convolutional networks and the computational stages within layers], 0193-0194 [vehicle sensing (detecting) and response is discussed where vehicle systems can be coupled with machine learning techniques (the trained CNN])…advanced sensing and compute functionality…post-collision response vehicle collisions (e.g. crash events)…using automobile sensing capabilities…minimize accident damage…recognize and avoid pedestrians and obstacles (e.g. near crash event – also see fig. 23), detect, and understand traffic lights, crosswalks, and signs, and determine motion of objects (can be baseline events)], 0197-0198 [baseline level of compute capability], 0200-0201).
Although Lakshamanan discloses all of Applicant’s above limitations, Lakshamanan discloses some of them in various separate embodiments. The Convolution Neural Network (CNN) is described among other possible neural networks that can be used in the system and not stated as the only machine learning model that can be used (the reference discusses other models that can also be used).  However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Lakshamanan to show Applicant’s claimed concept as each of those embodiments are taught by Lakshamanan itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts described and disclosed in Lakshamanan itself (within the 


As per claim 12, Lakshamanan discloses a computer readable storage medium, storing a computer program which, when executed by a processor, performs the steps of the method of claim 1 (claim 12 calls to limitation of claim 1 and hence for those limitation/steps, claim 12 is rejected under the same rationale and reasoning as presented above for claim 1; also see figs. 1-2B for the computing components; and ¶¶ 0051-0056+ [for the computer/computing components]).  
As per claim 13, Lakshamanan discloses an electronic device, comprising: the computer readable storage medium of claim 12; and one or more processors, used for executing the program in the computer readable storage medium (claim 13 calls to limitation of claim 1 and hence for those limitation/steps, claim 13 is rejected under the same rationale and reasoning as presented above for claim 1; also see figs. 1-2B for the computing components; and ¶¶ 0051-0056+ [for the computer/computing components]).


As per claim 9, Lakshamanan discloses the method of claim 1, wherein the step of determining an event type of the target vehicle according to the state information and a trained convolutional neural network, comprises: preprocessing the state information; and determining an event type of the target vehicle according to the preprocessed state information and a trained convolutional neural network (¶¶ 0200-0201 [monitoring vehicles in real-time (state information of the vehicle is always monitored) to .  
 



Claims 2-4, 7, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lakshamanan et al., (US 2018/0300964) in view of Prokhorov et al., (US 2018/0074493).
As per claim 2, Lakshamanan discloses the method of claim 1 (see citations above which are incorporated in the current claim), further comprising: 
acquiring a training sample (¶¶ 0141+ [machine learning overview is discussed], 0144 [algorithm is trained using training data set…using a set of training data], 0146-0148 [diagram of machine learning…train a neural network], 0158 [input to a convolution layer can be a multidimensional array of data…convolution kernel can be multidimensional array of parameters, where the parameters are adapted by the training process for the neural network], 0164-0167+), wherein the training sample comprises: 
multiple pieces of data over a time period/sequence and event type tags corresponding to each piece of data over a time period/sequence, wherein each piece of data over a time period/sequence comprises state information of the vehicle recorded by at least one sensor according to time (for example, see ¶¶ 0227-0228 [speed, acceleration, orientation…location], 0231-0233 [post-collision response can be configured based on internal and external sensor data that is gathered before, during, and after the collision (time series data and state information recorded by sensors according to time)… autonomous post collision system 2400 includes a set of vehicle sensors 2420 to assess the condition of the vehicle after a collision…determine a vehicle location, position, orientation, and local environment… sensors 2430 and/or collision detection logic that can be activated in response to the detection of rapid deceleration by the vehicle in concert with a physical shock detected by the gyroscopes (speed change over a period/series of time – time series data that comprises state of vehicle recorded by sensors and used in processing)…data provided to machine learning model (the described CNN model)…output collision response], 0234 [incident report includes all the time series data] 0227-0228); 
1108 can then be deployed to implement any number of machine learning operations]); 
when the training is terminated, acquiring parameter information of the convolutional neural network to be trained, wherein the parameter information at least comprises: weights of a convolution layer, biases of the convolution layer, weights of a pooling layer, biases of the pooling layer, weights of a fully connected layer, biases of the fully connected layer, number of convolution layers, size of the convolution kernel of each convolution layer, number of pooling layers, size of each pooling layer, number of fully connected layers and size of each fully connected layer; and constructing the convolutional neural network according to the parameter information (the Applicant here has only described a generic convolutional network – basically the well-known concept of what a CNN model fundamentally/generally/generically is as a matter of fact and well-known in the art (for example (as evidenced), among many, see Koushik, Jayanth "Understanding convolutional neural networks." arXiv preprint arXiv:1605.09081 (2016) [pages 13-20]; and O'Shea, Keiron, and Ryan Nash. "An introduction to convolutional neural networks." arXiv preprint arXiv:1511.08458 (2015) [e.g. pages 4-9+ describing the general architecture of a CNN]); the fundamentals of CNN are inherent in Lakshamanan (see general education/evidence above) and also see figs. 9A-B and ¶¶ 0158, 0163-0170 [discussing the various stages and layers of the CNN and discloses the Applicant’s claimed architecture]).
 autonomous post collision system 2400 includes a set of vehicle sensors 2420 to assess the condition of the vehicle after a collision…determine a vehicle location, position, orientation, and local environment… sensors 2430 and/or collision detection logic that can be activated in response to the detection of rapid deceleration by the vehicle in concert with a physical shock detected by the gyroscopes (speed change over a period/series of time – time series data that comprises state of vehicle recorded by sensors and used in processing)…data provided to machine learning model (the described CNN model)…output collision response], 0234 [incident report includes all the time series data] 0227-0228), Lakshamanan does not explicitly state time series data use in a CNN model.  It should be noted that Applicant’s concepts are describing using both CNN and RNN models (in combination) as CNN is used for image analysis and RNNs are using data for time series analysis (a neural abstraction pyramid – a RCNN type situation); RNN is described in Lakshamanan at ¶¶ 0159-0160 [RNNs are a family of feedforward neural networks (CNN is a type of feedforward neural network) that enable modeling of sequential data by sharing parameter data across different parts of the neural network] and 0171-0172).
Analogous art Prokhorov (providing vehicle operational data based on deep learning) discloses time-series data and using a combination of CNN and RNN models (0079-0081 [a combination of CNN and RNN (neural abstraction pyramid)], 0083-0084 [input layer…temporal data set…time-series data  (e.g., position), 402b (e.g., velocity) and 402c (e.g., acceleration) – note that this type of data is also disclosed in Lakshamanan (see citations above and at ¶¶ 0195, 0216, 0227-0228)]).


As per claim 3, Lakshamanan discloses the method of claim 2, wherein the step of acquiring a training sample comprises: acquiring data over a time period/sequence with an event type tag from at least one sensor; and determining the merged data over a time period/sequence data with event type tags as the training sample (¶¶ 0173-0176 [illustrates training and deployment of deep neural networks and shows merging of acquired and inputted data (the type of data for vehicle and crash deterrence and monitoring is discussed in 0227-0235)], 0180-0182 [different computational nodes in a distributed 1204, the different nodes of the distributed network have a complete instance of the model and each node receives a different portion of the data…results from the different nodes are then combined…data parallel training approaches all require a technique of combining results and synchronizing the model parameters between each node], 0227-0235 [discusses full situational awareness of the vehicle where the sensors cam see or perceive the vehicle environment, position, speed, acceleration, and orientation; further discusses various other data that is aggregated to make accurate determination and react to the situation so as to avoid collision, or minimize damage, mitigate collision, and report/call emergency/help], 0146-0147, 0171-0172 [the reference discloses recurrent neural network (RNN) which uses sequence inputs and in time steps; (note that Applicant claim CNN but is also using RNN/CRNN since RNN revolves around using mathematical models to predict the future based on a prior sequence of inputs and Applicant is using neural abstraction pyramid and/or CNN-LSTM (where LSTM are a type of RNNs); on the other-hand the Applicant could be (although not likely looking at the claims and the specification) “manually”/separately performing 2 stages: (a) using some algorithm for measuring the difference between time series that you want to classify (dynamic time warping is a well-known one) or you use whatever tools are at your disposal (simple statistics, advanced mathematical methods etc.) to represent your time series as feature vectors. In the second stage you use some algorithm to classify your data. It can be anything from k-nearest neighbors and SVMs to deep neural network models – however, it seems from Applicant’s specification that the Applicant is using recurrent and convolutional neural networks (RNN and CNN) or a MCNN but Applicant is not specific)]).
However, Lakshamanan does not explicitly state time series data with an event type tag from at least one sensor; and merging the time series data with event type tags from different sensors based on timestamps.
 temporal data set 500 includes temporally-sequenced data 402a, 402b, and 402c, which may be temporally-spaced with respect to one another by a predetermined time interval to provide a composite image staggered in time…sets include temporally-sequenced data…temporal data 402a represents a time to (timestamped)…the successive data 402a, 402b and 402c in their respective time progression provides motion data relating to non-static objects…data 402a provides information as to vehicle location (x, y), that may be further defined by GPS location data, cell tower triangulation, etc…second temporal data 402b provides information as to vehicle velocity (v)…third temporal data 402c provides information as to acceleration (or deceleration)…[the] data…combined into a composite]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Lakshamanan acquiring time series data with an event type tag from at least one sensor; merging the time series data with event type tags from different sensors based on timestamps; and determining the merged time series data with event type tags as the training sample as taught by analogous art Prokhorov in order to accurately analyze various types of image data, vehicular data, and activities that are evolving over time in an automobile/vehicle (enhancing the ability of the model to integrate the context information, which is important for object recognition in the vehicular context – by  smoothing the original time series with a moving average with various window sizes so that each new time series consolidates information) and  since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Prokhorov would have yielded predictable results 

As per claim 4, Lakshamanan discloses the method of claim 3, and Lakshamanan does shows various data (time-series type data – e.g. for a moving vehicle the acceleration, position, speed, etc.,) taken from different sensors on a vehicle and the collective use of this data (the data is “merged”) to be used by the ML algorithm (CNN and/or RNN) for collision monitoring, avoidance, and/or post-collision processing/analysis (see citations above and also see for example, ¶¶ 0222-0235 [the discussions are provided above in other claims where it is shown sensors on a vehicle collecting various types of data (which are segmented and classified by the network) and the data analyzed by CNN and/or RNN]). However, Lakshamanan does not explicitly state as a whole wherein the step of merging the time series data with event type tags from different sensors based on timestamps comprises:  20 4999365-11NNNEU-PT002among the time series data with event type tags from different sensors, segmenting the time series data of the same event type into multiple pieces of time series data based on a minimum time window corresponding to the event and a preset time window moving amount; and merging the segmented time series data from different sensors based on timestamps.
Prokhorov discloses wherein the step of merging the time series data with event type tags from different sensors based on timestamps comprises:  20 4999365-11NNNEU-PT002among the time series data with event type tags 402a (e.g., position), 402b (e.g., velocity) and 402c (e.g., acceleration)…the depth of layers may be provided by red, green and blue (RGB) channels, providing a red layer, a green layer, and a blue layer…color schemes, image models and/or translations may be implemented…depth data layers…geospatial data layer, a geolocation site data layer, a landmark data layer, etc.,…temporal data set…presented as mapping data layers that includes various information, such as position (402a), velocity (402b), acceleration (402c), and further layers that may relate to geophysical object data, roadway data, pathway signage data (such as stop signs, traffic signals, crosswalks, etc.)…[m]apping content may be the sum of some and/or all of the map data layers], 0088-0090, 0093-0100 [training phase…temporal data sets…from multiple vehicle sensors… temporal data set 500 includes temporally-sequenced data 402a, 402b, and 402c, which may be temporally-spaced with respect to one another by a predetermined time interval to provide a composite image staggered in time…sets include temporally-sequenced data…temporal data 402a represents a time to (timestamped)…the successive data in their respective time progression provides motion data relating to non-static objects…data provides information as to vehicle location (x, y), that may be further defined by GPS location data, cell tower triangulation, etc…second temporal data 402b provides information as to vehicle velocity (v)…third temporal data 402c provides information as to acceleration (or deceleration)…[the] data…combined into a composite…a composite image overlay of the vehicle 100 (and vehicles 504) over time provides a staggered representation illustrating the relative position, velocity, and acceleration with regard to the data…[w]hen “equally” 
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Lakshamanan acquiring time series data with an event type tag from at least one sensor; merging the time series data with event type tags from different sensors based on timestamps; and determining the merged time series data with event type tags as the training sample as taught by analogous art Prokhorov in order to accurately analyze various types of image data, vehicular data, and activities that are evolving over time in an automobile/vehicle (enhancing the ability of the model to integrate the context information, which is important for object recognition in the vehicular context – by  smoothing the original time series with a moving average with various window sizes so that each new time series consolidates information) and  since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Prokhorov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (TSM-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials 

As per claim 7, Lakshamanan discloses the method of claim 2, further comprising: acquiring a test sample, wherein the test sample comprises state information of a vehicle to be tested and an event type tag corresponding to the state information; inputting the state information of the vehicle to be tested into a convolutional neural network constructed with the parameter information to acquire an event type of the vehicle to be tested; and when the acquired event type of the vehicle to be tested is not accordant with the event type tag, retraining the convolutional neural network according to the training sample to update the parameter information (see citations above regarding specific data for vehicle events and for the training and retraining claimed in this limitation (applicant describes known supervised training concept) also see ¶¶ 0175-0177 [discusses that variations of supervised and unsupervised training being employed an that – network processes the inputs and compares the resulting outputs against a set of expected or desired outputs…[e]rrors are then propagated back through the system…training framework 1104 can adjust to adjust the weights that control the untrained neural network 1106…the training framework 1104 can provide tools to monitor how well the untrained neural network 1106 is converging towards a model suitable to generating correct answers based on known input data….[t]he training process occurs repeatedly as the weights of the network are adjusted to refine the output generated by the neural network], 0144-0146, 0193-0195+ [in the context of vehicle and machine learning in vehicle systems – also see e.g. para. 0201 that in a collision circumstance the assessment can be performed based on the gathered sensor data and a machine learning model can be trained to select from a variety of possible post collision responses; where this training is on a CNN and can comprises supervised training as stated in Lakshamanan itself], 0227-0235 [regarding minimizing accident damage, collision avoidance, and post-collision circumstances in the 

As per claim 10, Lakshamanan discloses the method of claim 9, and further discloses data/information regarding state of the vehicle through real-time monitoring and data collected by sensors over time range (as the vehicle is moving, accelerating, decelerating, stopping, speed/velocity of vehicle, damage, etc.,) (see citations above and for example, see ¶¶ 0227 [position, speed (type of time-series data), acceleration (time of time-series data), etc.,], 0231-0233 [post-collision response can be configured based on internal and external sensor data that is gathered before, during, and after the collision (time series data and state information recorded by sensors according to time)… autonomous post collision system 2400 includes a set of vehicle sensors 2420 to assess the condition of the vehicle after a collision…determine a vehicle location, position, orientation, and local environment… sensors 2430 and/or collision detection logic that can be activated in response to the detection of rapid deceleration by the vehicle in concert with a physical shock detected by the gyroscopes (speed change over a period/series of time – time series data that comprises state of vehicle recorded by sensors and used in processing)…data provided to machine learning model (the described CNN model)…output collision response], 0234 [incident report includes all the time series data] 0227-0228); and 
wherein the state information is the time data from different sensors recorded according to time (e.g. ¶¶ 0227-0228 [analyzes sensor data received via sensors and the data is time-series type data such as speed, acceleration, orientation, position, navigation information], 0227-0228 [situational 1204, the different nodes of the distributed network have a complete instance of the model and each node receives a different portion of the data…results from the different nodes are then combined…data parallel training approaches all require a technique of combining results and synchronizing the model parameters between each node], 0227-0235 [discusses full situational awareness of the vehicle where the sensors cam see or perceive the vehicle environment, position, speed, acceleration, and orientation; further discusses various other data that is aggregated to make accurate determination and react to the situation so as to avoid collision, or minimize damage, mitigate collision, and report/call emergency/help], 0146-0147, 0171-0172 [the reference discloses recurrent neural network (RNN) which uses sequence inputs and in time steps; (note that Applicant claim CNN but is also using RNN/CRNN since RNN revolves around using mathematical models to predict the future based on a prior sequence of inputs and Applicant is using neural abstraction pyramid and/or CNN-LSTM (where LSTM are a type of RNNs); on the other-hand the Applicant could be (although not likely looking at the claims and the specification) “manually”/separately performing 2 stages: (a) using some algorithm for measuring the difference between time series that you want to classify (dynamic time warping is a well-known one) or you use whatever tools are at your disposal (simple statistics, advanced mathematical methods etc.) to represent your time series as feature vectors. In the second stage you use some algorithm to classify your data. It can be anything from k-nearest neighbors and SVMs to deep neural network models – 
However, Lakshamanan does not explicitly state time-series and timestamps.
Analgous art Prokhorov discloses time series data from different sensors recorded according to time; the step of preprocessing the state information comprises: merging the time series data from different sensors recorded according to time, based on timestamps (for example, among others, see figs. 1-5B; ¶¶ 0021-0023, 0084-0086 [includes an x_pixel_input, by y_pixel_input, and a depth, that relates to the number of layers for the data set…the temporal data set…include the plurality of time-series data 402a (e.g., position), 402b (e.g., velocity) and 402c (e.g., acceleration)…the depth of layers may be provided by red, green and blue (RGB) channels, providing a red layer, a green layer, and a blue layer…color schemes, image models and/or translations may be implemented…depth data layers…geospatial data layer, a geolocation site data layer, a landmark data layer, etc.,…temporal data set…presented as mapping data layers that includes various information, such as position (402a), velocity (402b), acceleration (402c), and further layers that may relate to geophysical object data, roadway data, pathway signage data (such as stop signs, traffic signals, crosswalks, etc.)…[m]apping content may be the sum of some and/or all of the map data layers], 0088-0090, 0093-0100 [training phase…temporal data sets…from multiple vehicle sensors… temporal data set 500 includes temporally-sequenced data 402a, 402b, and 402c, which may be temporally-spaced with respect to one another by a predetermined time interval to provide a composite image staggered in time…sets include temporally-sequenced data…temporal data 402a represents a time to (timestamped)…the successive data in their respective time progression provides motion data relating to non-static objects…data provides information as to vehicle location (x, y), that may be further defined by GPS location data, cell tower triangulation, etc…second temporal data 402b provides information as to vehicle velocity (v)…third temporal data 402c provides information as to acceleration (or deceleration)…[the] data…combined into 100 (and vehicles 504) over time provides a staggered representation illustrating the relative position, velocity, and acceleration with regard to the data…[w]hen “equally” staggered time representations are present in the composite image, the velocity is considered a constant, and the rate of acceleration is accordingly zero…[i]n the alternative, as the image comes into alignment, but not at equal rates, either an acceleration or deceleration is represented, or a resulting change in vehicle velocity (the ultimate use of the claimed algorithm – state of the vehicle in a collision detection system)]).  
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Lakshamanan time series data from different sensors recorded according to time; the step of preprocessing the state information comprises: merging the time series data from different sensors recorded according to time, based on timestamps as taught by analogous art Prokhorov in order to accurately analyze various types of image data, vehicular data, and activities that are evolving over time in an automobile/vehicle (enhancing the ability of the model to integrate the context information, which is important for object recognition in the vehicular context – by  smoothing the original time series with a moving average with various window sizes so that each new time series consolidates information) and  since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Prokhorov would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (TSM-D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. .


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lakshamanan et al., (US 2018/0300964) in view of Prokhorov et al., (US 2018/0074493), further in view of Molchanov et al., (US 2018/0114114).
As per claim 6, Lakshamanan in view of Prokhorov discloses the method of claim 2, however, neither Lakshamanan nor Prokhorov explicitly states the step of discarding a preset number of neurons in the fully connected layer at each iteration.
Molchanov discloses convolutional neural networks and discarding a preset number of neurons in the fully connected layer at each iteration (Abstract; ¶¶ 0004 [identifying at least one neuron having a lowest importance and removing the at least one neuron from the trained neural network to produce a pruned neural network], 0006-0007, 0016, 0021-0023 [ pruning considers removal of each neuron…repeating the process], 0025-0028+ [algorithm is shown where a training dataset is used during pruning to remove neurons]) and also further states that this is done to improve accuracy (¶ 0003) and the system can take the form of an autonomous vehicle (¶ 0094; note that autonomous vehicles use machine learning and image analysis using CNNs and also RNNs) and can be used to in detections systems for pedestrians and cars (¶ 0003).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Lakshamanan in view of Prokhorov discarding a preset number of neurons in the fully connected layer at each iteration as taught by analogous art Molchanov in order to perform pruning to improve accuracy by fine-tuning an existing deep network (while refining a subset of parameters) and .



Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lakshamanan et al., (US 2018/0300964) in view of Lin (US 2010/0283832).
As per claim 8, Lakshamanan discloses the method of claim 1, wherein the state information of the vehicle comprises: speed, acceleration in the X direction, acceleration in the Y direction, acceleration in the Z direction, 21 4999365-11NNNEU-PT002angular speed in the X direction, angular speed in the Y direction and angular speed in the Z direction (¶¶ 0195, 0214 [speed and selection of routes on dynamic traffic condition – clearly the claimed data elements are taken into consideration in the system of Lakshamanan for accurate determination], 0227-0229 [full situational awareness of vehicle…sensors can see or otherwise perceive the environment of the autonomous vehicle and the position, speed, acceleration, and orientation… navigate between locations…perform last minute maneuvers], 0232 [includes a set of vehicle sensors 2420 to assess the condition of the vehicle…vehicle sensors 2420 include but are not limited to one or more cameras 2422, gyroscopes 2424 (provides the data that the Applicant claims), and Lidar 2426 (also is well-known to determine some of Applicant’s claimed general data and it is well-
Lakshamanan does not explicitly state “direction” (although it should be noted that the data in Lakshamanan are of real-time motion of car and the actual data does include direction for accurate determinations using the neural network models/CNNs – for e.g. position of vehicle, location, GPS information),
Lin discloses the workings of the GPS and sensors systems (which Lakshamanan discloses as being part of the vehicle but Lakshamanan does not go deeper into the technology and just shows as using it) and discloses GPS system with LDRI and discloses state information of the vehicle comprises: speed, acceleration in the X direction, acceleration in the Y direction, acceleration in the Z direction, 21 4999365-11NNNEU-PT002angular speed in the X direction, angular speed in the Y direction and angular speed in the Z direction (Figs. 7-8, 10, 19; ¶¶ 0012-0020 [position determination…collision avoidance], 0054 [output the position, attitude and azimuth of the vehicle itself], 0069—0073, 0089-0092, 0241-0244, 0259-0270).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Lakshamanan acceleration in the X direction, acceleration in the Y direction, acceleration in the Z direction, 21 4999365-11NNNEU-PT002angular speed in the X direction, angular speed in the Y direction and angular speed in the Z direction as taught by analogous art Lin in order to use the precise information/data from the sensors and technology (similar to Lin) used in the vehicle of Lakshamanan for reasons of collision determinations and avoidance (which is discussed in both Lin and Lakshamanan) and since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in .


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lakshamanan et al., (US 2018/0300964) in view of Kaliouby et al.,  (US 2018/0330178) (prov. filed May 9th, 2017).
As per claim 11, Lakshamanan discloses the method of claim 1, further comprising: outputting alerting information; and when the event type of the target vehicle is the crash event, outputting alarm information (¶¶ 0196 [exchange information and warnings…to improve driving safety], 0236-0237 [post collision…transmit incident report to emergency services…transmitted via the vehicle network described herein or via conventional mobile wireless communication techniques…engage any available post collision safety features at block 2508…hazard or warning lights]).  Although Lakshamanan discloses warning, alerting, indicating, reporting, etc., systems in the vehicle (see above and also see ¶¶ 0196, 0198, 0215, 0236) and further discloses “near-crash” events and actions taken for collision avoidance (see citations above and also see ¶¶ 0196-0198, 0215-0218, 0234-0237 [report/alerting by determining and transmitting the incident]), Lakshamanan does not explicitly state alerting when the event is a “near crash” event. 
Analogous art Kaliouby (accident/collision avoidance/prevention) discloses when the event type of the target vehicle is the near crash event, outputting alerting information (¶¶ 0042 [setting an alert such as a flashing light or a sound (for near crash event as the crash has not happened but may 
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Lakshamanan when the event type of the target vehicle is the near crash event, outputting alerting information as taught by analogous art Kaliouby in order to alert, warn, notify, etc., so as to take appropriate actions to possibly prevent/avoid a collision/crash/accident/etc., and and since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (KSR-G/TSM). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim (and rejected intervening claims from which it depends), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Some of the pertinent prior art is as follows:
Liang, Ming, and Xiaolin Hu. "Recurrent convolutional neural network for object recognition." Proceedings of the IEEE conference on computer vision and pattern recognition. 2015. (Year: 2015): Proposes a recurrent CNN (RCNN) for object recognition by incorporating recurrent connections into each convolutional layer. Though the input is static, the activities of RCNN units evolve over time so that the activity of each unit is modulated by the activities of its neighboring units. This property enhances the ability of the model to integrate the context information, which is important for object recognition. Like other recurrent neural networks, unfolding the RCNN through time can result in an arbitrarily deep network with a fixed number of parameters. The key module of RCNN is the recurrent convolutional layer (RCL). The states of RCL units evolve over discrete time steps. RCNN contains a stack of RCLs, optionally interleaved with max pooling layers. The basic idea was to add recurrent connections within every convolutional layer of the feed-forward CNN. This structure enabled the units to be modulated by other units in the same layer, which enhanced the capability of the CNN to capture statistical regularities in the context of the object. The recurrent connections increased the depth of the original CNN while kept the number of parameters constant by weight sharing between layers.
Cui, Zhicheng, Wenlin Chen, and Yixin Chen. "Multi-scale convolutional neural networks for time series classification." arXiv preprint arXiv:1603.06995 (2016). (Year: 2016):  Proposes end-to-end neural network model, Multi-scale Convolutional Neural Network (MCNN), which incorporates feature extraction and classification in a single framework. Leveraging a novel multi-branch layer and learnable convolutional layers, MCNN automatically extracts features at different scales and frequencies, leading to superior feature representation. MCNN is also 
Volgyesi et al., (US 2017/0328983): Illustrates a plurality of sensor nodes and at least one remote server, wherein each sensor node of the plurality of sensor nodes and the at least one remote server are communicatively coupled, wherein the plurality of sensor nodes receive at least one acoustic signal, process the at least one acoustic signal to detect one or more transient events, classify the one or more transient events as an event type, and determine geometry information and timing information of the one or more transient events. The system comprises at least one of the plurality of sensor nodes and the at least one remote server identifying the source of the one or more transient events. Further states that all significant transient acoustic events are inspected and classified by a deep convolutional neural network (CNN) embedded in the sensor node. The goal of this step is to make a decision as to whether the acoustic transient is of interest; that is, if it was generated by a gunshot, car crash, explosion, etc. The CNN may be trained with a large set of labeled examples, and the result of this supervised learning process - the inferred weights and biases - is embedded in each sensor node. This approach, most notably the separation of software code and trained data, also enables a straightforward and simplistic mechanism for improving and updating the classifier in already deployed equipment, since no software updates are required, only new data models. The 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683